ACCEPTED
                                                                                                                  06-15-00094-cv
                                                                                                      SIXTH COURT OF APPEALS
                                                                                                            TEXARKANA, TEXAS
                                                                                                            11/6/2015 5:53:03 PM
                                                                                                                DEBBIE AUTREY
                                                                                                                          CLERK


Appellate Docket No:       06-15-00094-CV
Appellate Case Style:      Blaire Reid, Appellant vs. SSB Holdings, Inc. d/b/a Protec Laboratory, Appellees

                                                                         FILED IN
                                                                  6th COURT OF APPEALS
                            SIXTH DISTRICT COURT OF APPEALS         TEXARKANA, TEXAS
                          CIVIL APPEAL - DOCKETING STATEM ENT     11/6/2015 5:53:03 PM
             NOTE: FAILURE TO FILE DOCKETING STATEM ENT AS REQUIRED BY
           TRAP 32.1 M AY RESULT IN DISM ISSAL OF THE APPEAL. SEE TRAPDEBBIE
                                                                        42.3(c).AUTREY
                                                                           Clerk


PARTIES (TRAP 32.1(a),(e)):
Appellant(s):                                            Appellee(s):
Blaire Reid                                              SSB Holdings, Inc. d/b/a Protec Laboratory


Attorney (Lead Counsel):                                 Attorney (Lead Counsel):
W alker M. Duke                                          Barry A. Moscowitz



Address (Lead Counsel):                                  Address (Lead Counsel):
Duke Seth, P.L.L.C.                                      Thompson, Coe, Cousins & Irons, LLP
325 N. St. Paul Street, Suite 2220                       700 N. Pearl Street, Suite 2500
Dallas, Texas 75201                                      Dallas, Texas 75201


Telephone:                                               Telephone:
(214) 965-8100                                           (214) 871-8200
Fax:                                                     Fax:
(214) 965-8101                                           (214) 871-8209

SBN (Lead Counsel):                                      SBN (Lead Counsel):
24036505                                                 24004830

If not represented by counsel, provide appellant's/appellee's address, telephone number, and
fax number. On an attachment, list the same information for any additional parties to the trial
court's judgment.


PERFECTION OF APPEAL (TRAP 32.1(b),(c),(g),(j)):

Date Order or Judgment Signed:                     Date Notice of Appeal Filed: October 23, 2015
Judgment: July 28, 2015                            If M ailed, Give Date:
Motion for New Trial                               (Attach File-Stamped Copy of Notice)
denied by operation of law: October 12, 2015




                                                     1
Appeal From Final Judgment?                         Interlocutory Appeal of Appealable Order?
(Disposes of All Parties & Issues):                     Yes: [ ]   No: [ X ]
   Yes: [X ]     No: [ ]

Restricted Appeal Under TRAP 30?       Yes: [ ]   No: [ X ]

                                                                                   Furnish Information
                                                        Check as                     as Appropriate
                                                    Appropriate

Accelerated Appeal (Under TRAP 28, or                Yes: [ ]    No: [ X ]   Reason for Acceleration:
Other Rule or Statute, or Appeal Given
Precedence or Priority)

Temporary or Ancillary Relief                         None: [ X ]            Basis for Request:
                                                      W ill Request: [ ]


NATURE OF THE CASE (TRAP 32.1(f)):

Describe Subject M atter (i.e., Personal Injury, Breach of Contract, Temporary Injunction)
Employment discrimination/wrongful termination


Posture of Parties at Trial:
  Appellant(s): Plaintiff
  Appellee(s): Defendant

TRIAL COURT AND RECORD (TRAP 32.1(c),(h),(i)):

Court:                                              County:                  T.Ct. Cause No.:
402 nd District Court                               W ood                    2015-254


Trial Judge (W ho Tried or Disposed of Case):       Court Clerk (District or County Clerk):
  Hon. G. Timothy Boswell                             Jenica Turner
Telephone: (903) 763-2332                           Telephone: (903) 763-2361
Fax: Unknown                                        Fax:     (903) 763-1511
Address:                                            Address:
P.O Box 1707                                        P.O Box 1707
Quitman, Texas 75783                                Quitman, Texas 75783


Clerk's Record                                      Fee Paid: Yes:[ ] No:[ X ]
                                                    Arrangements Are Being M ade to Pay the Fee. Yes

Court Reporter(s) or Court Recorder(s): Yes, identification unknown.
Telephone Number(s):
Fax Number(s):
Address(es):


Reporter's/Recorder's Record                        Yes: [X ] No: [ ]        Fee Paid: Yes:[ ] No:[x ]
(Check if Electronic Recording [ ])                 Date Requested:          Arrangements Are Being M ade
                                                                             to Pay Fee.


SUPERSEDEAS BOND (TRAP 32.1(l)):

Yes: [ ]    No: [X ]                               Date Filed:                         Amount: N/A


Actions Extending Timetable (TRAP 32.1(d)): Motion for New Trial


                                                      2
                                                                     Filed
                      Action                                 Check as Appropriate                  Date

Motion for New Trial                                    Yes: [ X ]      No: [ ]           Filed: August 27, 2015

Motion to Modify Judgment                               Yes: [ ]     No: [ X ]

Request for Findings of Fact & Conclusions of           Yes: [ ]     No: [ X ]
Law

Motion to Reinstate                                     Yes: [ ]     No: [ X ]

Other (Specify) Motion for Extension of Time            Yes: [ ]     No: [ X ]
Under TRAP 26.3

INDIGENCY OF PARTY (TRAP 32.1(k)):

                      Event                                  Check as Appropriate                  Date

Affidavit Filed                                         Yes: [ ]           No: [ X ]

Contest Filed                                           Yes: [ ]          No: [ X ]

Date Ruling on Contest Due

Ruling on Contest:    Sustained: [ ]   Overruled: [ ]

Attach File-Stamped Copy of Affidavit.

OTHER INFORM ATION (TRAP 32.1(m)):

Is there a question about this Court’s jurisdiction to decide on this appeal? Yes: [ ] No: [ X ]
If so, explain:



List any other pending or past related appeals or original proceedings before this or any other Texas appellate
court by Court, Docket Number, and Style:
                                                        None




ALTERNATIVE DISPUTE RESOLUTION/M EDIATION

W as the case mediated in the trial court? If so, please provide the mediator's name, address, telephone number,
and fax number.

                                                           No.


Has the case been mediated since entry of the final judgment? If so, please provide the mediator's name, address,
telephone number, and fax number.

                                                           No.



Can the parties agree on an appellate mediator? If so, please provide the mediator's name, address, telephone
number, and fax number.
                                                       Yes.




                                                           3
  If you believe this case is not appropriate for mediation, give specifics why not.

  The parties have had both pre- and post-judgment settlement discussions, and Appellee has indicated it is
  not interested in any potential settlement.


  How was the case disposed of? (Summary Judgment, Trial, Dismissal, etc.)

  Final Judgment executed after hearing on Appellee’s Plea to the Jurisdiction.



  Summary of relief granted, including amount of money judgment, if any, and type of damages awarded.

  Dismissal of all of Appellant’s claims with prejudice.



  Give brief description of issues to be raised on appeal.

  Did the trial court err by finding that Appellant did not exhaust her administrative remedies prior to
  filing the employment discrimination lawsuit and ruling that the trial court did not have jurisdiction over
  the matter.




NOTE: If inadequate space has been provided for the information requested, please provide the additional information
on an attachment.

I CERTIFY THAT, TO THE BEST OF M Y KNOW LEDGE, ALL OF THE ABOVE INFORM ATION IS TRUE
AND CORRECT.



                                                                 Respectfully submitted,

                                                                 DUKE SETH, P.L.L.C.

                                                                 /s/ Walker M. Duke
                                                                 ____________________________
                                                                 WALKER M. DUKE
                                                                 Texas Bar No. 24036505
                                                                 wduke@dukeseth.com
                                                                 325 N. St. Paul Street
                                                                 Suite 2220
                                                                 Dallas, Texas 75201
                                                                 (214) 965-8100 Telephone
                                                                 (214) 965-8101 Facsimile

                                                                 ATTORNEYS FOR PLAINTIFF




                                                             4
                               CERTIFICATE OF SERVICE
       On this 6th day of November, 2015, a true and correct copy of the foregoing document was
served on the following counsel of record through the court’s electronic filing system:

       Jason T. Weber
       Thompson, Coe, Cousins & Irons, LLP
       700 North Pearl Street
       Twenty-Fifth Floor
       Dallas, Texas 75201-2825


                                                   /s/ Walker M. Duke
                                                   ___________________________________
                                                   WALKER M. DUKE




                                              5